Citation Nr: 1300823	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a deviated nasal septum with partial obstruction.

2.  Entitlement to service connection for a deviated nasal septum with partial obstruction.

3.  Entitlement to service connection for a right orbit fracture.

4.  Entitlement to service connection for a disorder manifested by headaches.

5.  Entitlement to service connection for sinusitis on a direct service connection basis.

6.  Entitlement to service connection for sinusitis on a secondary service connection basis.

7.  Entitlement to service connection for sleep apnea on a direct service connection basis.

8.  Entitlement to service connection for sleep apnea on a secondary service connection basis.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for hearing loss.

11.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to January 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the RO in Buffalo, New York.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in Buffalo, New York, on August 5, 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has not since requested another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012) (failure to appear for a scheduled hearing treated as withdrawal of request).  

The Board has bifurcated the claims for service connection for sinusitis and sleep apnea because additional development proposed in the remand may affect the outcome of those claims on a secondary service connection basis; however, such development is not expected to affect those claims on a direct service connection basis.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  

The issues of entitlement to service connection for hearing loss and tinnitus, the merits of the reopened claim of entitlement to service connection for a fractured nose with deviated nasal septum, and the claims for service connection for sinusitis and sleep apnea as secondary to a deviated nasal septum with partial obstruction are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues decided herein has been accomplished.

2.  In an unappealed December 1982 rating decision, the RO denied service connection for a fractured nose with deviated nasal septum. 

3.  The evidence associated with the claims file subsequent to the December 1982 rating decision relates to the an unestablished fact of whether the preexisting nose injury was aggravated by service; it is neither cumulative nor redundant of evidence already of record; and it raises a reasonable possibility of substantiating the claim.  

4.  The Veteran did not engage in combat with the enemy.  

5.  The Veteran sustained a facial injury in service.

6.  Symptoms of a right orbit fracture, headaches, sinusitis, sleep apnea, and hypertension were not chronic in service.

7.  Hypertension did not become manifest to a compensable degree within one year of service separation.  

8.  Symptoms of a right orbit fracture, headaches, sinusitis, sleep apnea, and hypertension were not continuous since service separation.

9.  A right orbit fracture, headaches, sinusitis, sleep apnea, and hypertension are not related to service.


CONCLUSIONS OF LAW

1.  The December 1982 RO decision that denied service connection for a fractured nose with deviated nasal septum is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2012).

2.  Since the RO's December 1982 decision, the criteria for reopening entitlement to service connection for a fractured nose with deviated nasal septum are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  A right orbit fracture was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  A disorder manifested by headaches was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

5.  Sinusitis was not incurred or aggravated by in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

6.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

7.  Hypertension was not incurred in or aggravated by service and is not presumed to have been so incurred.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In letters dated in June 2009 and September 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for service connection, and the application to reopen, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claims.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

A September 2009 letter informed the Veteran of the date and bases of the previous denial of his claims for service connection for nose fracture residuals.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  Therefore, the September 2009 letter provided the notice required by the Kent decision.  Moreover, the Board is reopening claim; therefore, any deficiency in the notice contemplated in Kent is not prejudicial to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.

In addition, the Veteran was afforded a VA examination in October 2009 to address the nature and etiology of the claimed right orbit fracture, headaches, sinusitis, sleep apnea, and hypertension.  This examination and the January 2010 addendum opinion were adequate because the examiner was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting nexus opinion and rationale were formulated based on a review of the claims file and are consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and hypertension or an organic disease of the nervous system (sensorineural hearing loss) becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order for hypertension to be considered manifested to a compensable degree, the evidence must show diastolic pressure of predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

Analysis of Reopening Based on New and Material Evidence

The RO initially denied a claim for service connection for residuals of a nose fracture in a December 1982 rating decision.  At the time of the decision, the medical evidence of record consisted of service treatment records, which showed abnormal clinical findings for the nose due to a deviated nasal septum with partial obstruction on the right, which was noted to be due to a fractured nose at age 16.  Service treatment records showed that, on May 25, 1963, the Veteran complained that his nose hurt and he thought it was broken.  There was no gross deformity.  A hematoma was noted about the left eye.  There was an abrasion on the forehead.  An ice bag was applied.  On August 14, 1963, the Veteran was noted to have been in a fight in St. Thomas and to have sustained a fracture of the bridge of the nose.  It was noted that the Veteran wished to have corrective surgery.  The same condition was noted at service separation as at service entrance - a deviated nasal septum and partial obstruction.  The claim was denied in December 1982.  At the time of the December 1982 decision, the evidence established a pre-existing deviated nasal septum with partial obstruction.  While the evidence showed an in-service injury, when examined at service separation, there was no permanent worsening of the deviated septum or other residuals of the in-service injury found.  The condition was the same as noted on entry.

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2012)); moreover, he did not submit new and material evidence within one year of that decision.  Therefore, it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).  However, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Here, the Veteran requested to have the previously denied claim reopened in May 2009.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that no evidence was received within the appeal period following the December 1982 decision.  Evidence received since the December 1982 decision comes in the context of the current application to reopen and includes photographs submitted by the Veteran, VA treatment records, a VA examination in October 2009, an opinion in January 2010, and written assertions from the Veteran and his representative.

The Veteran submitted photographs taken of him in the service, which reportedly show him soon after the August 14, 1963 incident where the Veteran was involved in a fight in St. Thomas and reportedly sustained a fracture of the bridge of the nose.  Although the service treatment records that were of record in December 1982 specifically detailed this incident, the December 1982 decision found that there was no additional nasal fracture in service and concluded that there was no worsening of the preexisting injury.  The photograph directly addresses the Veteran's condition after the August 14, 1963 incident and there is a reasonable possibility that it could substantiate a worsening or aggravation of the preexisting injury.  As this is the stated basis for the denial, the Board finds that the photograph is new and material evidence, and reopening of the claim is warranted.  

As the RO reopened service connection for a deviated nasal septum with partial obstruction in the Statement of the Case and adjudicated the merits of the claim, there is no prejudice to the Veteran in the Board addressing the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The reopened claim is addressed in the remand below.

Analysis of Service Connection Claims

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that, although the Veteran sustained a facial injury in services, symptoms of a right orbit fracture, headaches, sinusitis, sleep apnea, and hypertension were not chronic in service; hypertension did not become manifest to a compensable degree within one year of service separation; and symptoms of a right orbit fracture, headaches, sinusitis, sleep apnea, and hypertension were not continuous since service separation.  Moreover, a right orbit fracture, headaches, sinusitis, sleep apnea, and hypertension are not related to service.

As noted above, service treatment records reveal that, when examined accepted and enrolled for service, the Veteran was found to have a deviated nasal septum with partial obstruction.  Other abnormal findings include pes cavus, pharyngitis, and scoliosis of the dorsal spine.  There were no other abnormalities.  The Veteran's blood pressure was 128/76.  

On January 26, 1963, the Veteran was treated on board the U.S.S. Boxer.  It was noted that the Veteran was sent back from the beach in a stretcher; 10 cc of paraldehyde was administered by medical shore patrol.  On May 25, 1963, the Veteran complained that his nose hurt and he thought it was broken.  When examined, there was no gross deformity.  A hematoma was noted about the left eye.  There was an abrasion on the forehead.  On August 14, 1963, the Veteran was noted to have been in a fight in St. Thomas and to have sustained a fracture of the bridge of the nose.  It was noted that the Veteran wished to have corrective surgery.  In February 1965 he was treated for headaches with a diagnosis of a head cold.  

When examined for service separation in January 1966, the Veteran's head, face, sinuses, mouth, throat, and vascular system were found to be clinically normal.  The Veteran's seated blood pressure was 154/78.  Thus, to the extent of a facial injury in service, there were no chronic residual symptoms at the time of service separation.  In particular, a right orbit fracture was never diagnosed.  And, to the extent that the Veteran's blood pressure may have been elevated, it was not hypertensive, as that term is defined under VA law.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

After service, there are no blood pressure readings within a year of service separation.  The Veteran began receiving VA outpatient care in 2001.  A May 2001 screening examination reveals that the Veteran denied any history of hypertension.  The Veteran also denied frequent headaches.  He complained of problems with his sinuses.

A January 2003 CT scan of the head reveals a deviation of the nasal septum to the left.  There was a depression of the left orbital floor consistent with a fracture.  There was no fluid or blood layering in the left maxillary sinus, suggesting that this was probably old, but not healed.  There was mild mucosal thickening of the maxillary sinuses.  The sinuses were otherwise clear.  

A July 2003 VA pulmonary consultation reveals normal pulmonary function tests.  A March 2004 sleep study revealed mild sleep apnea.  The Veteran was counseled on weight loss and lifestyle changes.  May 2008 and April 2009 pulmonary notes reveal that the Veteran was using a C-PAP mask with no complaints.  

The Veteran was afforded a VA examination in October 2009.  The Veteran reported to the October 2009 VA examiner that his headaches started in the service, and that he continues to get headaches now, several times a week, especially with weather changes.  He reported photophobia but no nausea.  He stated that the headaches are experienced in the frontal area of his head and sometimes radiate to his right cheek/orbit area.  The Veteran reported that sleep apnea began in 2001.  His wife noticed he was having long periods of not breathing at night.  She would have to have him roll over and she had to "beat" him on the back and shake him to get him to wake up and breath.  She had to do this almost every night.  The Veteran reported that there had been no episodes of sinusitis in the prior 12 months.  He reported that, a year after discharge, he was put on blood pressure medications.

Regarding the in-service injury, the Veteran reported to the October 2009 VA examiner that he was waiting for a bus on liberty and the next thing he knew, he was waking up in sick bay in a wire basket.  He was kicked by an unknown assailant serviceman.  He was not X-rayed and never stayed overnight.  He was treated by a medical corpsman and was not given any medication.  He was able to perform his required duties but had a very swollen face on right side and bruises to his forehead.  He reported some bruising also on the end of his chin.  The VA examiner reviewed a picture submitted by the Veteran and noted that the right orbit was swollen but the nose looked to be intact without any observable swelling. 

The Board finds that the evidence weighs against continuity of symptoms of a right orbit fracture, headaches, sinusitis, sleep apnea, and hypertension.  The Veteran has reported onset of sleep apnea in 2001, well after service.  He has not reported any symptomatology specific to the right orbit subsequent to service, and there is no reference to it prior to the January 2003 CT scan.  While he has related headaches in the area of the right cheek, as will next be addressed, the Board finds that symptoms of headaches have also not been continuous since service.  

While the Veteran has recently reported that he has experienced headaches since service, when examined by VA in May 2001, he denied frequent headaches.  Moreover, while he now reports that he was diagnosed with hypertension within a year of service separation, in May 2001, he denied any history of hypertension.  The May 2001 account was made prior to the current claim for benefits.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the onset of symptoms.  Rather, it is the credibility of the more recent accounts which the Board finds is lacking.  Simply put, the May 2001 report which shows no frequent headaches or treatment for hypertension is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

In May 2001, the Veteran did complain of problems with his sinuses; however, again, this was well after service and does not suggest continuous symptoms.  Notably, sinusitis was not present in January 2003.  

The Board finds that a right orbit fracture, sinusitis, headaches, sleep apnea, and hypertension are not related to service.  A VA etiology opinion was obtained in January 2010.  After carefully reviewing the claims file, the service treatment records, the reviewing clinician opined that a headaches, sleep apnea, hypertension, a history of a right orbital fracture, and sinusitis are less likely than not (less than 50/50 probability) caused by or a result of the injury to the right nares from a fist fight in the service.  

There is no medical opinion of record that purports to relate any of these claims to service.  While the Veteran has asserted such a relationship, this is based in part on his recent assertion as to continuity of symptomatology.  As noted above, the Board has found the Veteran's assertions of continuity of symptomatology of headaches and hypertension lacking in credibility.  Accordingly, his assertion as to a nexus to service that is based on that history is equally lacking in credibility.  The Veteran does not assert that he has experienced sleep apnea continuously since service, and the May 2001 examination does not reveal sleep apnea at that time.  Indeed, while the Veteran reported frequent snoring, he also reported that he was sleeping 7 to 9 hours per night.  

The Veteran's assertion regarding sleep apnea appears to be based on or related to the asserted sinusitis.  These together are asserted as secondary to the deviated nasal septum.  Those theories of etiology are addressed in the remand below.  

The Board notes that, to the extent that the Veteran's assertions regarding etiology conflict with the January 2010 VA opinion, the Veteran's assertions do not account for, and are generally inconsistent with, the normal clinical findings for the head, face, sinuses, mouth and throat at service separation.  In contrast, the January 2010 VA opinion is consistent with these normal clinical findings.  Accordingly, the Board places greater probative weight on the January 2010 opinion.  

In sum, symptoms of a right orbit fracture, headaches, sinusitis, sleep apnea, and hypertension were not chronic in service; hypertension did not become manifest to a compensable degree within one year of service separation; symptoms of a right orbit fracture, headaches, sinusitis, sleep apnea, and hypertension were not continuous since service separation; and a right orbit fracture, headaches, sinusitis, sleep apnea, and hypertension are not related to service.  As such service connection for these claims is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Reopening of service connection for a deviated nasal septum with partial obstruction is granted.  

Service connection for a right orbit fracture is denied.

Service connection for a disorder manifested by headaches is denied.

Service connection on a direct basis for sinusitis is denied.

Service connection on a direct basis for sleep apnea is denied.

Service connection for hypertension is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding hearing loss and tinnitus, the Veteran reports that he participated in live fire training and was exposed to the sounds of anti-aircraft guns and Howitzers being fired while in service.  However, the Veteran was not provided a VA examination and medical opinion on hearing loss and tinnitus, as the RO determined that there was no evidence of acoustic trauma in service.  The Veteran is competent to describe his exposure to loud sounds, and his report is credible and consistent with his service.  The question of whether the exposure to loud sounds constitutes acoustic trauma is one that requires medical knowledge.  

Regarding the issue of service connection for aggravation of a preexisting deviated nasal septum with partial obstruction, the Veteran's service treatment records show that, when examined, accepted, and enrolled for service in August 1961, there were abnormal clinical findings for the nose due to a deviated nasal septum with partial obstruction on the right, which was noted to be due to a fractured nose at age 16.  During service, on May 25, 1963, the Veteran complained that his nose hurt and he thought it was broken.  However, when examined, there was no gross deformity; a hematoma was noted about the left eye, and there was an abrasion on the forehead.  A broken nose was confirmed.  

On August 14, 1963, the Veteran was noted to have been in a fight in St. Thomas and to have sustained a fracture of the bridge of the nose.  It was noted that the Veteran wished to have corrective surgery.  The Veteran has submitted a photograph of himself reportedly taken after this incident.  At service separation, the Veteran was noted to have the same condition as at entrance - a deviated nasal septum and partial obstruction.  

The question for resolution turns on whether the preexisting deviated nasal septum with partial obstruction was worsened beyond its normal course by service.  The Veteran was examined in October 2009 and an opinion was given in January 2010; however, that opinion does not address the question of aggravation.  The examiner opined that a deviated septum is less likely than not caused by or a result of the injury to the right nares from a fist fight in the service.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   

Here, the January 2010 opinion does not address the question of aggravation.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2012). 

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's tinnitus and right ear hearing loss, and his symptoms of left ear hearing loss and service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of exposure to loud sounds in service, the Veteran's reported history of decreased hearing and tinnitus, and the current diagnosis of tinnitus, the Board finds that a VA examination with medical nexus opinion is required to determine whether there is current hearing loss for VA purposes, and whether any hearing loss and/or tinnitus is causally related to service.  

Moreover, given the competent evidence an in-service facial injury, the Board finds that a medical opinion is required to determine whether the Veteran's preexisting deviated nasal septum with partial obstruction was aggravated by his service.  

The issues of entitlement to service connection for sinusitis and sleep apnea as secondary to a deviated nasal septum with partial obstruction are inextricably intertwined with the predicate issue of entitlement to service connection for aggravation of a deviated nasal septum with partial obstruction.  Therefore, adjudication of those issues must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the issues of entitlement to service connection for hearing loss, tinnitus, a deviated nasal septum with partial obstruction, sinusitis, and sleep apnea are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed hearing loss and tinnitus.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of acoustic trauma in service.  For purposes of the examination, the Board finds the Veteran's account of noise exposure to be credible.  To the extent that hearing loss and/or tinnitus are found on examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that hearing loss and tinnitus are causally or etiologically related to service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Obtain a supplemental opinion from the clinician who provided the January 2010 opinion.  If that clinician is not available, obtain an opinion from another VA clinician.  If the VA clinician determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the VA clinician.

The clinician is directed to consider the Veteran's service treatment records and the photographs he submitted of his face shortly after the in service injury.  The Veteran has reported that, the septal deviation never bothered him prior to the service, but after receiving a facial injury in service, the condition became worse.  The VA clinician is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the preexisting deviated nasal septum with partial obstruction was worsened beyond the natural progress of the disorder by any injury or disease in service.  
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why. 

3.  Readjudicate the remanded claims for service connection for hearing loss, tinnitus, aggravation of the deviated nasal septum with partial nasal obstruction, sinusitis, and sleep apnea as secondary to a deviated nasal septum with partial obstruction.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2012). 

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


